DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed December 8th, 2021 has been entered. Claims 1-19 remain pending in the application. Claim 20 is newly added and is pending in the application. Applicant’s amendments to claim 1 have overcome the rejection under 35 U.S.C. 101 that the claimed invention is directed to non-statutory subject and the rejection is withdrawn. 

Response to Arguments
Applicant’s arguments, filed 12/08/2021, with respect to the rejections of claims 1-19 under 35 U.S.C. 101 that the claimed invention is directed to an abstract idea have been fully considered but are not persuasive. Regarding claim 1, Applicant argues that “it is noted that per the October 2019 Update, "[a] claim with limitation(s) that cannot practically be performed in the human mind does not recite a mental process." (Emphasis added). Applicant submits that the limitations of the independent claims cannot be considered as falling within the enumerated Mental Processes grouping, at least because the claimed subject matter is both not performed in the human mind and cannot practically be performed in the human mind. For example, the claims are directed to a method and system for automatically selecting, via a machine learning process, a vendor associated with a configurable cloud computing platform to develop high quality Software as a Service (SaaS) applications, and further automatically training the machine learning process using the automatically selected recommended entity, which is not something that is performed in the human mind and cannot practically be performed in the human mind. Therefore, the limitations of the independent claims are not directed to a judicial exception under Prong One.”
In response to the preceding argument, Examiner respectfully disagrees and points out that the 2019 PEG Guidance states that the Prong One procedure for determining whether a claim “recites” an abstract idea is: “identify the specific limitation(s) in the claim under examination that the examiner believes recites an abstract idea; and determine whether the identified limitation(s) falls within at least one of the groupings of abstract ideas enumerated in the 2019 PEG. If the identified limitation(s) falls within any of the groupings of abstract ideas enumerated in the 2019 PEG, the analysis should proceed to Prong Two” (2019 PEG Guidance). Under Prong Two, analysis then proceeds to “determine whether any additional elements in the claim integrate the abstract idea into a practical application” (MPEP 2106.04(a). The limitations concerning “automatically training the machine learning process using the automatically selected recommended entity” are considered additional limitations and are analyzed under Prong Two and Step 2B, not Prong One. With the respect to the claim of automatically train the machine learning processes in a second stage using the automatically selected recommended entity as discussed in the above argument, this limitation, under Step 2A Prong 2, are not integrated into a practical application. These limitations can be described as “mere automation of manual processes,” in this case pertaining to manual selection of an entity based on score results, as well as a refinement of that manual selection with historical selections and further continuous refinement of that manual selection with each selection. In paragraph 0056, applicant does not specify how the training of a machine learning process is implemented, and for examination purpose this training is construed to be an automated manual process of evaluating entity selections and adjusting the selection process as a result of this evaluation. The Credit Acceptance Corp. v. Westlake Services court decision cited in MPEP 2106.05(a)(I) indicates that “mere automation of manual processes” is not sufficient to show an improvement in computer-functionality and thus invokes computers merely as a tool. Accordingly, this Step 2B, this additional element does not amount to significantly more than the judicial exception.
Applicant further argues “Applicant further respectfully submits that it is simply untenable to argue that the cited limitations of the present claims can be practically performed in the human mind. For example, the human mind is clearly unable to: 
(ii) retrieve in response to the received selected potential relationship, from the use case 
configuration data store, the electronic record associated with the selected potential 
relationship, including the use case parameters,... 
(v) retrieve, from the quality function deployment data store, the electronic record 
associated with the first entity, 
(vi) updating the uniform scoring matrix by assigning weighted score values for the first 
entity in connection with a set of platform capabilities, 
(vii) execute an entity selection tool to automatically select a recommended entity based on entity score results and uniform scoring matrixes, wherein the entity selection tool is 
trained in a first stage via a machine learning process with historical selections, 
(viii) automatically train the machine learning processes in a second stage using the 
automatically selected recommended entity; and 
(ix) transmit an indication of the recommended entity.”
In response to the preceding argument, Examiner respectfully disagrees and points out that the cited limitations are analyzed as additional limitations. As recited in MPEP 2106.04(a), “Examiners should determine whether a claim recites an abstract idea by (1) identifying the specific limitation(s) in the claim under examination that the examiner believes recites an abstract idea, and (2) determining whether the identified limitations(s) fall within at least one of the groupings of abstract ideas listed 
(ii) retrieve in response to the received selected potential relationship, from the use case 
configuration data store, the electronic record associated with the selected potential 
relationship, including the use case parameters,... 
(v) retrieve, from the quality function deployment data store, the electronic record 
associated with the first entity, 
(vi) updating the uniform scoring matrix by assigning weighted score values for the first 
entity in connection with a set of platform capabilities (These limitations, under Step 2A Prong 2, are recited at a high level of generality (i.e., as a general means of obtaining or storing relational data from a data store or a remote device) would qualify under MPEP 2106.05(g) as “adding insignificant extra-solution activity to the judicial exception,” as they can be described as mere data gathering. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Furthermore, these limitations, under Step 2B, do not amount to significantly more than the judicial exception. These limitations amount to adding insignificant extra-solution activities which are well-understood, routine, conventional activities previously known to the industry and specified at a high level of generality. The Versata Dev. Group, Inc. v. SAP Am., Inc court decisions cited in MPEP 2106.05(d)(II) indicate that simply “storing and retrieving information in memory,” such as a data store, are well-understood, routine, conventional activities and are supported by Berkheimer evidence.
(vii) execute an entity selection tool to automatically select a recommended entity based on entity score results and uniform scoring matrixes, wherein the entity selection tool is 
trained in a first stage via a machine learning process with historical selections, 
(viii) automatically train the machine learning processes in a second stage using the 
automatically selected recommended entity (These limitations, under Step 2A Prong 2, are not integrated into a practical application. These limitations can be described as “mere automation of manual processes,” in this case pertaining to manual selection of an entity based on score results, as well as a refinement of that manual selection with historical selections and further continuous refinement of that manual selection with each selection. In paragraph 0056, applicant does not specify how the training of a machine learning process is implemented, and for examination purpose this training is construed to be an automated manual process of evaluating entity selections and adjusting the selection process as a result of this evaluation. The Credit Acceptance Corp. v. Westlake Services court decision cited in MPEP 2106.05(a)(I) indicates that “mere automation of manual processes” is not sufficient to show an improvement in computer-functionality and thus invokes computers merely as a tool. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Furthermore, under Step 2B, this additional element does not amount to significantly more than the judicial exception.	(ix) transmit an indication of the recommended entity (This limitation, under Step 2A Prong 2, is recited at a high level of generality (i.e., as a general means of obtaining relational data from a data store to output) would qualify under MPEP 2106.05(g) as “adding insignificant extra-solution activity to the judicial exception,” as they can be described as mere data gathering. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. This limitation, under Step 2B, do not amount to significantly more than the judicial exception. This limitation amounts to adding insignificant extra-solution activities which are well-understood, routine, conventional activities previously known to the industry and specified Symantec court decision cited in MPEP 2106.05(d)(II) indicates that “receiving or transmitting data over a network” is a well-understood, routine, conventional activity and is supported by Berkheimer evidence.
	Applicant further argues that “embodiments provide for the integration of the claimed invention into a practical application. Conventional entity selection processes are time-consuming, error-prone, and subject to inaccuracy. In this case, on the other hand, an example of a practical application is the automatic selection of an entity and training of the entity selection tool.” 
In response to the preceding argument, Examiner respectfully disagrees and points out that these limitations, under Step 2A Prong 2, are not integrated into a practical application. These limitations can be described as “mere automation of manual processes,” in this case pertaining to manual selection of an entity based on score results, as well as a refinement of that manual selection with historical selections and further continuous refinement of that manual selection with each selection. In paragraph 0056, applicant does not specify how the training of a machine learning process is implemented, and for examination purpose this training is construed to be an automated manual process of evaluating entity selections and adjusting the selection process as a result of this evaluation. The Credit Acceptance Corp. v. Westlake Services court decision cited in MPEP 2106.05(a)(I) indicates that “mere automation of manual processes” is not sufficient to show an improvement in computer-functionality and thus invokes computers merely as a tool. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.

Furthermore, with reference to rejections of claim 1 under 35 U.S.C. §102(a)(2), Applicant argues that “the claim limitation of the entity selection tool is now further defined as being trained in a first stage via a machine learning process with historical selections. With this definition of the entity selection tool, the claim element in question is not satisfied by Bodman's ranked list of detected components.” Applicant further argues that “the claim limitation of retrieving the electronic record associated with the selected potential relationship is now further defined as being in response to the received selected potential relationship. With this definition, the claim element in question is not satisfied by Bodman's metadata, as Bodman's metadata is not "retrieved" in response to a received selected potential relationship, and does not appear to be "retrieved" at all.”
 Applicant’s arguments with respect to claim 1 regarding the amended limitations of the entity selection tool as well as the retrieval of an electronic record have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.	Additionally, in further reference to rejections of claim 1 under 35 U.S.C. §102(a)(2), Applicant argues that “Applicant further respectfully submits that simply providing a selection of highly ranked application components for implementation, as described by Bodman, cannot be seen to disclose or to suggest "receive, from a remote user device, an indication of a selected potential relationship between the enterprise and a first entity," as claimed. As best understood by Applicant, simply "producing a selection of items" as in Bodman is not receiving an indication that something has been selected ("an indication of a selected," as claimed).” 
In response to the preceding argument, Examiner respectfully disagrees. In further clarification of the claim rejection of Non-Final Office action mailed 09/29/2021, in addition to cited paragraphs 0007,0026, 0030, 0037, 0040, 0041, 0073, as well as FIG. 3, in paragraph 0079 Bodman details that a “ranked list of detected application components may be presented to a user on remote client device 305,” and based on this ranked list, “the user may decide which component to invest in next or which capability area to mature next.” This decision is considered an indication of a selection of an application component for investing in and is thus deemed equivalent to a relationship between an application component and a “user,” the user being described by Bodman in paragraph 0042 as an “enterprise planner.” This decision to invest is considered an elaboration of the cited paragraph 0073 which states that the recommendation may modify metrics “based on selection of a highly ranked application component for implementation or deployment on client instance 315.”  As stated in claim analysis, these application components are described by Bodman in paragraph 0038 as “third party apps” developed by third party developers, equivalent to the “entities” described by the applicant: “Application components 1, 2, . . . , N 375 may also include one or more third party apps (i.e., applications, features, or plugins) that . . . may be developed by third party developers and may include product descriptions and value propositions detailing specific new functionality or supplementing of existing functionality provided by the third party app”).	Additionally, in further reference to rejections of claim 1 under 35 U.S.C. §102(a)(2), Applicant argues that “application components that implement "services/processes/functions", as described by Bodman, cannot be seen to disclose or to suggest at least, "(iii) arrange for the first entity to construct a plurality of computer system configurations, on-site at the enterprise, in accordance with the use case parameters," as claimed. Contrary to the assertions on page 23 of the Office Action, application components that implement "services/processes/functions" by being deployed on a client instance is not what is claimed by the "construct[ion] [of] a plurality of computer system configurations," as claimed.”
In response to the preceding argument, Examiner respectfully disagrees and points out that in paragraph 0044, Bodman details that metrics can be “specified by the user by selecting a capability listed in an industry-standard best-practices structured framework” and “may be semantically specified by the user by creating a new record in a table.” These “metrics” or “capability” are equivalent to the “use case parameters” detailed by the applicant, as they provide a framework for the entity to implement. In paragraph 0040 and in FIG.3, Bodman details how an application component would need in which software is centrally hosted.” Based on this definition, a “construction of computer system configurations” is considered equivalent to the deployment and hosting of a software application on a server on-site at the enterprise, equivalent to the deployment of “services/processes/functions” on a “client instance” detailed by Bodman. For further clarification, in paragraph 0025, Bodman specifies the “client instance” to be a “hosted client instance by an enterprise,” deemed analogous to an on-site system.	In addition, in further reference to rejections of claim 1 under 35 U.S.C. §102(a)(2), Applicant argues that , one or more of these claims is believed to recite independently patentable subject matter. 
For example, claim 3 recites "wherein the SaaS implementations are constructed on-site at the enterprise over multiple days." Applicant maintains their assertion that the references, when considered either individually or in combination, fail to teach or suggest this additional feature. An SaaS application refers to "a licensing and/or delivery approach in which software is centrally hosted (sometimes referred to as "on-demand software") and might include similar products such as Web-based software, on-demand software, hosted software, Infrastructure as a Service ("IaaS"), Platform as a Service ("PaaS"), Desktop as a Service ("DaaS"), Database as a Service ("DBaaS"), Managed Software as a Service ("MSaaS"), Mobile Backend as a Service ("MBaaS"), Information Technology Management as a service ("ITMaaS"), etc. See, e.g., para. [0028] of Applicant's specification. While Bodman discloses assessing the development of an on-site schedule, this is not construction of a SaaS implementation, as explicitly required by claim 3. (Emphasis added) 
In response to the preceding argument, Examiner respectfully disagrees and points out Bodman teaches an on-site construction of a SaaS implementation, and that, in combination with Miller, an on-site construction over several days would be an obvious improvement. Based on the applicant’s definition of a SaaS implementation as a “a licensing and/or delivery approach in which software is centrally hosted,” a construction of a SaaS instance is considered equivalent to the deployment and hosting of a software application on a server on-site at the enterprise, and thus is equivalent to the deployment of “services/processes/functions” on a “client instance” detailed by Bodman. For further clarification, in paragraph 0025, Bodman specifies the “client instance” to be a “hosted client instance by an enterprise,” deemed analogous to an on-site system. This construction combined with the multiple day on-site schedule of Miller would be an obvious improvement, since a configuration can be demonstrated and thus evaluated more accurately if sufficient time is given for its construction.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 10, and 14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 1, the claim recites the limitations of (vii) execute an entity selection tool to automatically select a recommended entity based on entity score results and uniform scoring matrixes, wherein the entity selection tool is trained in a first stage via a machine learning process with historical selections as well as (viii) automatically train the machine learning process in a second stage using the automatically selected recommended entity. Applicant specifies paragraph 0056 as support for these amended limitations. A two-stage process for training an entity selection tool with past selections in a first stage and continuously training with new results in a second stage is not supported by paragraph 0056, nor elsewhere in the specification. Furthermore, the specification does not detail any methods or algorithms used for training, but merely states providing a dashboard view of historical selections and eventual performance in the context of training a machine learning algorithm.
Claims 10 and 14 are similarly rejected. Refer to claim 1 for analysis.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
1. 	Regarding claim 1, the claim recites: A system to provide an automated entity selection tool platform via a back- end application computer server of an enterprise, comprising: (a) a use case configuration data store containing electronic records that represent a plurality of potential relationships between the enterprise and at least one entity, wherein each electronic record includes an electronic record identifier, use case parameters, and an entity score result; (b) a quality function deployment data store containing electronic records that represent the plurality of potential relationships, wherein each electronic record includes an electronic record identifier and a uniform scoring matrix; (c) the back-end application computer server, coupled to the use case configuration data store and the quality function deployment data store, programmed to: (i) receive, from a remote user device, an indication of a selected potential relationship between the enterprise and a first entity, (ii) retrieve, from the use case configuration data store, the electronic record associated with the selected potential relationship, including the use case parameters, (iii) arrange for the first entity to construct a plurality of computer system configurations, on-site at the enterprise, in accordance with the use case parameters, (iv) evaluate the constructed computer system configurations and store an entity score result for the first entity into the use case configuration data store, (v) retrieve, from the quality function deployment data store, the electronic record associated with the first entity, (vi) updating the uniform scoring matrix by assigning weighted score values for the first entity in connection with a set of platform capabilities, 21Docket No.: H00545 (H03.216) (vii) execute an entity selection tool to automatically select a recommended entity based on entity score results and uniform scoring matrixes, and (viii) transmit an indication of the recommended entity; and (d) a communication port coupled to the back-end application computer server to facilitate an exchange of data with the remote user device in support of an interactive graphical user interface display via a distributed communication network, the interactive graphical user interface display including entity score results, uniform scoring matrixes, and the recommended entity.
The limitations of claim 1: 
(iii) arrange for the first entity to construct a plurality of computer system configurations, on-site at the enterprise, in accordance with the use case parameters (iv) evaluate the constructed computer system configurations . . . (vi) updating the uniform scoring matrix by assigning weighted score values for the first entity in connection with a set of platform capabilities: These limitations are a process that, under broadest reasonable interpretation, cover performance of the limitation in the mind. Nothing in the claim element precludes the step from practically being performed in the mind. The context of this claim encompasses a person mentally identifying a plurality of possible of computer system configurations and upon those configurations, arranging an entity to build and test such configurations. Furthermore, the claim encompasses a person mentally evaluating a given computer system configuration and determining a numerical score based on how well it meets expectations and use cases as well as assigning weighted score values based on an evaluation of an entity’s set of platform capabilities, followed by mentally recording this information in a matrix format.

If a claim limitation, under its broadest reasonable interpretation, covers performance of the
limitation in the mind but for the recitation of generic computer components, then it falls within the
“Mental Processes” grouping of abstract ideas.

	Under Step 2A
A system to provide an automated entity selection tool platform via a back- end application computer server of an enterprise, comprising: (a) a use case configuration data store containing electronic records that represent a plurality of potential relationships between the enterprise and at least one entity, wherein each electronic record includes an electronic record identifier, use case parameters, and an entity score result; (b) a quality function deployment data store containing electronic records that represent the plurality of potential relationships, wherein each electronic record includes an electronic record identifier and a uniform scoring matrix; (c) a storage device storing processor-executable program code; (d) the back-end application computer server including a processor, coupled to the use case configuration data store, the quality function deployment data store, and the storage device, the processor to execute the processor-executable program code in order to cause the back-end application computer server to: The application computer server in this element as well as its’ components (use case data store, quality function data store, storage device, and a back-end application computer server) are recited at a high level of generality (i.e., as a generic computer device performing a generic computer function of storing relational data in multiple data stores such that it amounts no more than mere instructions to apply the exception using a generic computer component). Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
(i) receive, from a remote user device, an indication of a selected potential relationship between the enterprise and a first entity (ii) retrieve, in response to the received selected potential relationship, from the use case configuration data store, the electronic record associated with the selected potential relationship, including the use case parameters . . .store an entity score result for the first entity into the use case configuration data store (v) retrieve, from the quality function deployment data store, the electronic record associated with the first entity: These limitations, under Step 2A Prong 2, are recited at a high level of generality (i.e., as a general means of obtaining and storing relational data from a data store or a remote device) would qualify under MPEP 2106.05(g) as “adding insignificant extra-solution activity to the judicial exception,” as they can be described as mere data gathering. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
 (vii) execute an entity selection tool to automatically select a recommended entity based on entity score results and uniform scoring matrixes wherein the entity selection tool is trained in a first stage via a machine learning process with historical selections, (viii) automatically train the machine learning process in a second stage using the automatically selected recommended entity: These limitations, under Step 2A Prong 2, are not integrated into a practical application. These limitations can be described as “mere automation of manual processes,” in this case pertaining to manual selection of an entity based on score results, as well as a refinement of that manual selection with historical selections and further continuous refinement of that manual selection with each selection. In paragraph 0056, applicant does not specify how the training of a machine learning process is implemented, and for examination purpose this training is construed to be an automated manual process of evaluating entity selections and adjusting the selection process as a result of this evaluation. The Credit Acceptance Corp. v. Westlake Services 
(ix) transmit an indication of the recommended entity: This limitation, under Step 2A Prong 2, is recited at a high level of generality (i.e., as a general means of obtaining relational data from a data store) would qualify under MPEP 2106.05(g) as “adding insignificant extra-solution activity to the judicial exception,” as they can be described as mere data gathering. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
and (e) a communication port coupled to the back-end application computer server to facilitate an exchange of data with the remote user device in support of an interactive graphical user interface display via a distributed communication network, the interactive graphical user interface display including entity score results, uniform scoring matrixes, and the recommended entity: This limitation, under Step 2A Prong 2, would qualify under MPEP 2106.05(g) as “adding insignificant extra-solution activity to the judicial exception,” as they can be described as selecting a particular data source or type of data to be manipulated. The Electric Power Group, LLC v. Alstom S.A court decision cited in 2106.05(g) indicates that “selecting information, based on types of information . . .  for collection, analysis and display” is an example of insignificant extra-solution activity. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on evaluating the constructed configurations to produce an entity score result.

	Under Step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional limitations of
A system to provide an automated entity selection tool platform via a back- end application computer server of an enterprise, comprising: (a) a use case configuration data store containing electronic records that represent a plurality of potential relationships between the enterprise and at least one entity, wherein each electronic record includes an electronic record identifier, use case parameters, and an entity score result; (b) a quality function deployment data store containing electronic records that represent the plurality of potential relationships, wherein each electronic record includes an electronic record identifier and a uniform scoring matrix; (c) a storage device storing processor-executable program code; (d) the back-end application computer server including a processor, coupled to the use case configuration data store, the quality function deployment data store, and the storage device, the processor to execute the processor-executable program code in order to cause the back-end application computer server to: As stated above, The application computer server in this element as well as its’ components (use case data store, quality function data store, storage device, and a back-end application computer server) are recited at a high level of generality (i.e., as a generic computer device performing a generic computer function of storing relational data in multiple data stores, in addition to storing scores in a matrix format, such that it amounts no more than mere instructions to apply the exception using a generic computer component). MPEP 2106.05(f)(2) states that “Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more. See Affinity Labs v. DirecTV,
(i) receive, from a remote user device, an indication of a selected potential relationship between the enterprise and a first entity: as well as (ix) transmit an indication of the recommended entity: as well as and (e) a communication port coupled to the back-end application computer server to facilitate an exchange of data with the remote user device in support of an interactive graphical user interface display via a distributed communication network, the interactive graphical user interface display including entity score results, uniform scoring matrixes, and the recommended entity: these limitations, under Step 2B, do not amount to significantly more than the judicial exception. These limitations amount to adding insignificant extra-solution activities which are well-understood, routine, conventional activities previously known to the industry and specified at a high level of generality. The Symantec court decision cited in MPEP 2106.05(d)(II) indicates that “receiving or transmitting data over a network” is a well-understood, routine, conventional activity and is supported by Berkheimer evidence.
(ii) retrieve, from the use case configuration data store, the electronic record associated with the selected potential relationship, including the use case parameters: as well as store an entity score result for the first entity into the use case configuration data store: (v) retrieve, from the quality function deployment data store, the electronic record associated with the first entity: these limitations, under Step 2B, do not amount to significantly more than the judicial exception. These limitations amount to adding insignificant extra-solution activities which are well-understood, routine, conventional activities previously known to the industry and specified at a high level of generality. The Versata Dev. Group, Inc. v. SAP Am., Inc
(vii) execute an entity selection tool to automatically select a recommended entity based on entity score results and uniform scoring matrixes wherein the entity selection tool is trained in a first stage via a machine learning process with historical selections, (viii) automatically train the machine learning process in a second stage using the automatically selected recommended entity: These limitations, under Step 2B, do not amount to significantly more than the judicial exception. These limitations can be described as “mere automation of manual processes,” in this case pertaining to manual selection of an entity based on score results, as well as a refinement of that manual selection with historical selections and further continuous refinement of that manual selection with each selection. In paragraph 0056, applicant does not specify how the training of a machine learning process is implemented, and for examination purposes this training is construed to be an automated manual process of evaluating entity selections and adjusting the selection process as a result of this evaluation. The Credit Acceptance Corp. v. Westlake Services court decision cited in MPEP 2106.05(a)(I) indicates that “mere automation of manual processes” is not sufficient to show an improvement in computer-functionality and thus invokes computers merely as a tool. Accordingly, this additional element does not amount to significantly more than the judicial exception.

	Thus, claim 1 is not patent eligible. Claims 10 and 14 are similarly rejected, but for the recitation of one or more processors and non-transitory computer readable storage media, which are generic computer components that amount to no more than mere instructions to apply the exception, however, it does not integrate the abstract idea into a practical application.

	Claims 2-9, 11-13, and 15-20 depend on claims 1, 10, and 14 and thus include all the limitations of 1, 10, and 14. Therefore, claims 2-9, 11-13, and 15-19 recite the same abstract ideas including 
	Regarding claim 2, the claim recites: the system of claim 1, wherein the constructed computer system configurations are associated with Software as a Service ("SaaS") implementations for various use cases. This limitation is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. Nothing in the claim element precludes the step from practically being performed in the mind. The context of this claim encompasses a person mentally associating Software as a Service implementations with various use cases to produce configurations for an entity to implement. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. This additional step is considered an abstract idea (mental process step) and does not integrate the judicial exception into a practical application. Accordingly, claim 2 recites an abstract idea and is ineligible. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the context of this claim encompasses a person mentally associating Software as a Service implementations with various use cases to produce configurations for an entity to implement. This additional step is considered an abstract idea (mental process step) and does not integrate the judicial exception into a practical application. An additional abstract idea (mental process step) is not sufficient to amount to significantly more than the judicial exception. The claim is not patent eligible.

Claims 11 is similarly rejected, but for the recitation of one or more processors and non-transitory computer readable storage media, which are generic computer components that amount to no more than mere instructions to apply the exception, however, it does not integrate the abstract idea into a practical application.

	Regarding claim 3, the claim recites: the system of claim 2, wherein the SaaS implementations are constructed on-site at the enterprise over multiple days. This limitation is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. Nothing in the claim element precludes the step from practically being performed in the mind. The context of this claim encompasses a person mentally evaluating an entity’s on-site Software as a Service implementations for various use cases. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. This additional step is considered an abstract idea (mental process step) and does not integrate the judicial exception into a practical application. Accordingly, claim 3 recites an abstract idea and is ineligible. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the context of this claim encompasses a person mentally evaluating an entity’s on-site Software as a Service implementations for various use cases. This additional step is considered an abstract idea (mental process step) and does not integrate the judicial exception into a practical application. An additional abstract idea (mental process step) is not sufficient to amount to significantly more than the judicial exception. The claim is not patent eligible.
Claim 12 is similarly rejected, but for the recitation of one or more processors and non-transitory computer readable storage media, which are generic computer components that amount to no more than mere instructions to apply the exception, however, it does not integrate the abstract idea into a practical application.

	Regarding claim 4, the claim recites: the system of claim 3, wherein the SaaS implementations are constructed in an enterprise sandbox environment. This limitation is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. Nothing in the claim element precludes the step from practically being performed in the mind. The context of this claim encompasses a person mentally evaluating an entity’s on-site Software as a Service implementations for various use cases in an enterprise’s sandbox environment. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. This additional step is considered an abstract idea (mental process step) and does not integrate the judicial exception into a practical application. Accordingly, claim 4 recites an abstract idea and is ineligible. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the context of this claim encompasses a person mentally evaluating an entity’s on-site Software as a Service implementations for various use cases in an enterprise’s sandbox environment. This additional step is considered an abstract idea (mental process step) and does not integrate the judicial exception into a practical application. An additional abstract idea (mental process step) is not sufficient to amount to significantly more than the judicial exception. The claim is not patent eligible.
Claim 13 is similarly rejected, but for the recitation of one or more processors and non-transitory computer readable storage media, which are generic computer components that amount to no more than mere instructions to apply the exception, however, it does not integrate the abstract idea into a practical application.

claim 5, the claim recites: the system of claim 1, wherein the recommended entity is further based on at least one of (i) cost, (ii) entity reputation, (iii) a security assessment, (iv) a technical architecture assessment, (v) a financial assessment, and (vi) customer feedback interviews. This limitation is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. Nothing in the claim element precludes the step from practically being performed in the mind. The context of this claim encompasses a person mentally evaluating and then recommending an entity based on the listed factors. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. This additional step is considered an abstract idea (mental process step) and does not integrate the judicial exception into a practical application. Accordingly, claim 5 recites an abstract idea and is ineligible. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the context of this claim encompasses a person mentally evaluating an entity based on the listed factors. This additional step is considered an abstract idea (mental process step) and does not integrate the judicial exception into a practical application. An additional abstract idea (mental process step) is not sufficient to amount to significantly more than the judicial exception. The claim is not patent eligible.
Claim 15 is similarly rejected, but for the recitation of one or more processors and non-transitory computer readable storage media, which are generic computer components that amount to no more than mere instructions to apply the exception, however, it does not integrate the abstract idea into a practical application.

claim 6, the claim recites the system of claim 1, wherein the uniform scoring matrix in the quality function deployment data store includes information associated with at least one of (i) billing capability, (ii) cloud and platform network capability, (iii) digital capability, (iv) integration capability, (v) operations capability, (vi) privacy and security 22Docket No.: H00545 (H03.216) capability, (vii) product, data, and reporting capability, (viii) product, publishing, and electronic data management capability, (ix) product, rating, and modeling capability, (x) strategic alignment capability, and (xi) system operations and information technology service management capability. This claim is considered an additional limitation to the abstract idea detailed in previous claim analysis. This additional limitation represents adding insignificant extra-solution activity to the judicial exception in the form of data gathering. This step details a condition that the scoring matrix store certain information about an entity to be analyzed by a mental process. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Furthermore, this step represents appending a well-understood, routine, conventional activity previously known to the industry, specified at a high level of generality, to the judicial exception. The Versata Dev. Group, Inc. v. SAP Am., Inc court decisions cited in MPEP 2106.05(d)(II) indicate that simply “storing and retrieving information in memory,” such as a scoring matrix, is well-understood, routine, conventional activity and is supported as Berkheimer evidence. The claim is not patent eligible.
Claim 16 is similarly rejected, but for the recitation of one or more processors and non-transitory computer readable storage media, which are generic computer components that amount to no more than mere instructions to apply the exception, however, it does not integrate the abstract idea into a practical application.

	Regarding claim 7, the claim recites: the system of claim 6, wherein the enterprise is associated with an insurance provider. This claim is considered an additional limitation to the abstract idea 
Claim 17 is similarly rejected, but for the recitation of one or more processors and non-transitory computer readable storage media, which are generic computer components that amount to no more than mere instructions to apply the exception, however, it does not integrate the abstract idea into a practical application.

	Regarding claim 8, the claim recites: the system of claim 7, wherein the uniform scoring matrix in the quality function deployment data store includes information associated with digital capability, including at least one of: (i) user interface configurability, (ii) AB multi-variant testing, (iii) on-line and off-line partial quote, (iv) click-to-call or click-to-chat, and (v) session playback.  This claim is considered an additional limitation to the abstract idea detailed in previous claim analysis. This additional limitation represents adding insignificant extra-solution activity to the judicial exception in the form of data gathering. This step details a condition that the scoring matrix store certain information about an entity to be analyzed by a mental process. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Furthermore, this step represents appending a well-understood, routine, conventional activity previously known to the industry, specified at a high level of generality, to the judicial exception. The Versata Dev. Group, Inc. v. SAP Am., Inc court decisions cited in MPEP 2106.05(d)(II) indicate that simply “storing and retrieving information in memory,” such as a scoring matrix, is well-understood, routine, conventional activity and is supported as Berkheimer evidence. The claim is not patent eligible.
Claim 18 is similarly rejected, but for the recitation of one or more processors and non-transitory computer readable storage media, which are generic computer components that amount to no more than mere instructions to apply the exception, however, it does not integrate the abstract idea into a practical application.

	Regarding claim 9, the claim recites: the system of claim 1, wherein the recommended entity is further based on at least one of: (i) a technical questionnaire, (ii) at least one specification provided by an entity, (iii) a response to a request for proposal, and (iv) an industry resource. This limitation is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. Nothing in the claim element precludes the step from practically being performed in the mind. The context of this claim encompasses a person mentally evaluating and then recommending an entity based on the listed factors. If a claim limitation, under its broadest reasonable interpretation, covers 
Claim 19 is similarly rejected, but for the recitation of one or more processors and non-transitory computer readable storage media, which are generic computer components that amount to no more than mere instructions to apply the exception, however, it does not integrate the abstract idea into a practical application.

Regarding claim 20, the claim recites: the system of claim 2, wherein the SaaS implementation is one of Web-based software, on-demand software, hosted software, Infrastructure as a Service ("IaaS"), Platform as a Service ("PaaS"), Desktop as a Service ("DaaS"), Database as a Service ("DBaaS"), Managed Software as a Service ("MSaaS"), Mobile Backend as a Service ("MBaaS"), Information Technology Management as a service ("ITMaaS"): This limitation is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. Nothing in the claim element precludes the step from practically being performed in the mind. The context of this claim encompasses a person mentally associating Software as a Service implementations with various use cases to produce configurations for an entity to implement, wherein the Software as a Service 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 5, 10-11, 14-15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bodman (U.S. Patent Publication Number 20200053175), hereinafter Bodman, in view of Brannon (U.S. Patent Publication No. 20200004938), hereinafter Brannon, and in further view of Dey (U.S. Patent Publication No. 20180240072), hereinafter Dey.
Regarding claim 1, Bodman teaches: A system to provide an automated entity selection tool platform via a back- end application computer server of an enterprise (Bodman teaches the comparison, ranking, and selection of application components. In paragraph 0038, he defines an embodiment of these “application components” as “third party apps” developed by third party developers, equivalent to the “entities” described by the applicant: “Application components 1, 2, . . . , N 375 may also include one or more third party apps (i.e., applications, features, or plugins) that . . . may 325. Storage device 365 of client instance 315 may be a relational database storing proprietary data, application component 1, 2, . . . , M 320 data, enterprise planning portal 330 data, and contextual matrix generation module 335 data, and the like associated with client instance 315”).
comprising (a) a use case configuration data store containing electronic records that represent a plurality of potential relationships between the enterprise and at least one entity, wherein each electronic record includes an electronic record identifier, use case parameters, and an entity score result (In paragraph 0026, Bodman details a database hosted on a resource server in which a database (an equivalent to the “use case configuration data store” detailed by the applicant) can be queried: “A shared resource server may then be accessed to query a database of all available native or third party applications or components and detect one or more applications or components that may provide functional coverage to the identified metrics or capabilities.” This “resource server,” identified in FIG. 3 as 370, includes a product taxonomy 380. In paragraph 0052, Bodman details this product taxonomy: “For each entity in a hierarchy of application families, applications, and application components, product taxonomy 380 may include one or more metadata tags that include: semantic data indicating a description of the entity and description of the value provided by the entity (value proposition).” This “product taxonomy” is equivalent to the “electronic records” detailed by the applicant, and their 380 for each application component 1, 2, N 375 of resource server 370 may also include, for each entity: one or more scores (e.g., a value between 1 and 10) for one or more factors like reduces risk, reduces cost . . .” This metadata is “modeled based on a mapping between standardized framework capabilities (criteria) and respective applications.” These capabilities and criteria map to the “use case parameters” described by the applicant, in that these capabilities need to be implemented by each vendor to be evaluated for a rating. Bodman specifies in paragraph 0052 that this metadata includes tags indicating “enterprise capability area” and “enterprise unit” associated with the application, which is equivalent to a “relationship between the enterprise and at least one entity,” as detailed by the applicant. In paragraph 0055, Bodman details how this “metadata” is “created, maintained, and updated over time by relevant stakeholders” of the enterprise “using enterprise value assessments.”
 (b) a quality function deployment data store containing electronic records that represent the plurality of potential relationships, wherein each electronic record includes an electronic record identifier and a uniform scoring matrix (Bodman teaches a separate apparatus from the resource server detailed above, which he refers to as “storage device 365” shown in FIG. 3 as part of a “client instance” separate from the “resource server” referenced in the previous claim limitation mapping. This is a separate data store from the “product taxonomy,” which read upon the “use case configuration data store.” Bodman details how this “storage device” is utilized for the storage of “potential relationships,” or records, in a relational database, containing relationships between the enterprise, the “entity” (in Bodman’s case the “application component”), and a “uniform scoring matrix,” in paragraph 0041: “Storage device 365 of client instance 315 may be a relational database storing proprietary data, application component 1, 2, . . . , M 320 data, enterprise planning portal 330 data, and contextual matrix 
(c) a storage device storing processor-executable program code (in paragraph 0008, Bodman details a “storage device” storing “computer executable program code”).
(d) the back-end application computer server, including a processor, coupled to the use case configuration data store and the quality function deployment data store, and the storage device (Bodman, in paragraph 0026, teaches storing “metadata associated with the available applications components on the shared resource server,” which in turn is hosted on a “cloud resources platform 310,” described in FIG.3,  which is equivalent to the applicant’s “applications computer server.” This “cloud resources platform” hosts both the “product taxonomy 380,” which maps to the “use case configuration data store,” and the “storage device 365,” which maps to the “quality function deployment data store”).
the processor to execute the processor-executable program code in order to cause the back-end application computer server: 
(i) receive, from a remote user device, an indication of a selected potential relationship between the enterprise and a first entity Bodman, in paragraph 0026, teaches storing “metadata associated with the available applications components on the shared resource server,” which in turn is 
(iii) arrange for the first entity to construct a plurality of computer system configurations, on-site at the enterprise, in accordance with the use case parameters (Bodman teaches a set of “monitored metrics” managed by an “enterprise planning portal.” These metrics are monitored by an “enterprise planner” at the enterprise itself, as stated in paragraph 0042: “A user (e.g., enterprise planner) of client instance 315 may utilize enterprise planning portal 330 to centrally manage these metrics to enable the enterprise to plan, track, and achieve its strategic objectives and goals in an organized and efficient manner.” In paragraph 0044, Bodman details that metrics can be “specified by the user by selecting a capability listed in an industry-standard best-practices structured framework” and “may be semantically specified by the user by creating a new record in a table.” These “metrics” or “capability” are equivalent to the “use case parameters” detailed by the applicant, as they provide a framework for the entity to implement. In paragraph 0040 and in FIG.3, Bodman details how an application component would need to cover certain “services/processes/functions,” denoted by 345 in FIG.3. These “functions” are “associated with and functionally covered by various application components.” These “services/processes/functions” are equivalent to the “configurations” detailed by the user, as they require the entity to fulfill or cover different functions required by the enterprise. These “services/processes/functions” are implemented by application components “deployed on client instance 315,” equivalent to an on-site configuration at the enterprise.
(iv) evaluate the constructed computer system configurations and store an entity score result for the first entity into the use case configuration data store (Bodman, in paragraph 0056, teaches evaluating each the implementation of each application component detailed in the previous claim interpretation to produce a score and store that resulting score as representative metadata in the product taxonomy 380, as stated above, the equivalent to the “use case configuration data store.” The score is based on “implementation time and cost data relating to the amount of time and cost it takes to 
(v) retrieve, from the quality function deployment data store, the electronic record associated with the first entity (vi) updating the uniform scoring matrix by assigning weighted score values for the first entity in connection with a set of platform capabilities (Bodman teaches utilizing a contextual matrix to store the resulting metadata and scoring for each application component in paragraph 0060: “As explained above, in product taxonomy 380, every application component 1, 2, . . . , N 375 may have a multitude of metadata tags (i.e., criteria or attributes). For each application component 1, 2, . . . , N 375, contextual matrix generation module 335 may fetch one or more of these metadata tags from product taxonomy 380 and perform contextual processing on the metadata based on a current implementation (i.e., currently deployed application components 1, 2, . . . , M 320) on client instance 315 to create a contextual matrix of criteria that may be used in scoring and ranking application component.” This contextual matrix, along with “application component data,” is stored in “storage device 365,” which as noted in claim interpretation for part (b), is the equivalent of the “quality function deployment data store,” and contains each “electronic record” associated with the “application component data.” The contextual matrix module performs processing “based on a current implementation” of “currently deployed application components . . . 320.” The application components signified by 320 are understood to be equivalent to the “electronic record” that is “retrieve[d] from the quality function data store” since, as Bodman states in paragraph 0041, they are stored in the “storage device 365” which, as stated in previous claim analysis, maps to the “quality function deployment data store.” These “application components” are retrieved from the storage device to be processed by the contextual matrix module.
vii) execute an entity selection tool to automatically select a recommended entity based on entity score results and uniform scoring matrixes (In paragraph 0049, Bodman teaches how a 
. . . and (ix) transmit an indication of the recommended entity (in paragraph 0079, Bodman describes how a ranked list (including the recommendation of the top ranked application component) “may be presented to a user on remote client device 305,” having been transmitted from the cloud resources platform 310 (shown in FIG. 3).
(e) a communication port coupled to the back-end application computer server to facilitate an exchange of data with the remote user device in support of an interactive graphical user interface display via a distributed communication network, the interactive graphical user interface display including entity score results, uniform scoring matrixes, and the recommended entity (In FIGS 4 and 5 and in paragraph 0013, Bodman details a graphical user interface illustrating the monitored metrics under evaluation. In FIG 6 and paragraph 0047, Bodman details an interactive graphical user interface “in which the metric may be specified by the user,” to evaluate each application. Furthermore, in paragraph 0077, Bodman teaches displaying score results, metadata (which as noted above is stored in the contextual matrices), and a ranked list of application components (including the topmost ranked application equivalent to the “recommended entity” detailed by the applicant): “FIG. 9 illustrates artifact 900 showing exemplary output data of ranked application components in accordance with one or more disclosed embodiments. Based on overall scores generated by recommendation engine 325 for the detected application components, a ranked list of applications or components 910 may be 930 score of 10 is ranked highest,” which corresponds to displaying a recommended entity, as it is the highest ranked application according to the recommendation engine. Bodman further details displaying an array of scores associated with each component as part of the graphical user interface: “As shown in FIG. 9, respective scores for factors such as Agility 920, Risk 930, and Cost 940, may also be presented in association with respective applications or components 910. . .”). These scores are part of the “contextual matrix data,” as described by Bodman in paragraph 0079: “In ranking the components, recommendation engine 325 may utilize contextual matrix data of each detected component generated by contextual matrix generation module 335.” As stated in the previous claim interpretations, the “contextual matrix data” is considered to be equivalent to “uniform scoring matrices.” In this way these scores embody the “score results” and “uniform scoring matrices” detailed by the applicant.
However, Bodman does not disclose: (ii) retrieve in response to the received selected potential relationship, from the use case configuration data store, the electronic record associated with the selected potential relationship, including the use case parameters . . . wherein the entity selection tool is trained in a first stage via a machine learning process with historical selections, (viii) automatically train the machine learning process in a second stage using the automatically selected recommended entity . . . 
However, in the same field of endeavor, Brannon teaches (ii) retrieve in response to the received selected potential relationship, from the use case configuration data store, the electronic record associated with the selected potential relationship, including the use case parameters (in “receiving, by one or more processors, a request for an assessment of privacy-related risk associated with the particular vendor; in response to receiving the request, retrieving, by one or more processors, from a vendor information database, current vendor information associated with the particular vendor.” This request for an assessment of a vendor is considered equivalent to a selected potential relationship with that vendor. Brannon further specifies an embodiment of this method in paragraph 0562-0564 and FIG. 35 and 37, stating that “upon selection of a vendor from the prepopulated listing on the interface 3610,” the system “may generate an exemplary interface 3710 of FIG. 37.” This system populates this interface with “vendor information” including “one or more of the services, products, software, offerings, etc. that the vendor may provide to the entity.” These services are considered equivalent to use case parameters, as they detail how a vendor may be utilized. In paragraph 0563, Brannon specifies that this information is in a “database of vendor information.” Thus, this “vendor information” is considered equivalent to an electronic record involving use case parameters (or services) associated with the vendor, and “a database of vendor information” is considered equivalent to a use case configuration store). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Bodman (directed to a recommendation engine to evaluate various third party applications for use by an enterprise by judging various use cases utilizing a scoring matrix) and Brannon (directed to retrieving vendor information based on a selection of a vendor) and arrived at a system for recommending vendors based on retrieved vendor use cases based on a vendor selection. A person of ordinary skill in the entity selection would be motivated to make such a combination to “automatically approve or reject a particular vendor based on the assessed risk level associated with the vendor” (Brannon abstract).
. . . wherein the entity selection tool is trained in a first stage via a machine learning process with historical selections and (viii) automatically train the machine learning process in a second stage using the automatically selected recommended entity.
However, Dey teaches . . . wherein the entity selection tool is trained in a first stage via a machine learning process with historical selections (in paragraphs 0057-0081, Dey details a “resume screening module” which comprises a “machine learning engine,” utilized for selecting candidates based on resume data. This module is “trained using past candidate resumes” included in historical data which “comprises at least one of a plurality of past candidate resume, or a plurality of past candidate selection data.” Dey clarifies that this “selection data” includes “which candidate(s) were selected for the role and which candidate(s) were not selected for the role”).
(viii) automatically train the machine learning process in a second stage using the automatically selected recommended entity (in paragraph 0074, Dey details that the “predictive model” utilized for selecting candidates is “is dynamically updated by a machine learning mechanism of the resume screening module upon obtaining candidate selection data.” In paragraph 0070, Dey specifies that the machine learning mechanism is utilized for “dynamically updating the obtained selection data upon receiving new selection data associated with the one or more obtained current candidate resumes.” This dynamic updating with new selection is considered equivalent to continuously training the machine learning process as detailed by the applicant).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Bodman (directed to a recommendation engine to evaluate various third party applications for use by an enterprise by judging various use cases utilizing a scoring matrix), Brannon (directed to retrieving vendor information based on a selection of a vendor), and Dey (directed to continuously training a machine learning selection algorithm) and arrived at a 

Claims 10 and 14 are similarly rejected, as they cite the same structure, save for the communication port. Refer to claim 1 for further analysis.

	Regarding claim 2, as stated above, Bodman in view of Brannon and in further view of Dey teach the system of claim 1. Bodman further teaches: the system of claim 1, wherein the constructed computer system configurations are associated with Software as a Service ("SaaS") implementations for various use cases (In paragraph 0040, Bodman further describes the “services/processes/functions 345,” which are described above to map to the “computer system configurations” detailed by the applicant. Bodman states that these “services/processes/functions . . . may represent various services, processes, or functions (i.e., capabilities) of the enterprise that may be provided, managed, accessed, monitored, and the like by users or vendors of the enterprise through client instance 315.” This description is consistent with the applicant’s definition of a “SaaS application” in paragraph 0028, which is “a licensing and/or delivery approach in which software is centrally hosted.” In Bodman’s case, the software is managed and monitored on the “client instance” by “vendors.”	Claim 11 is similarly rejected. See claim 2 for further analysis.

	Regarding claim 5, as stated above, Bodman in view of Brannon and in further view of Dey teach the system of claim 1. Bodman further teaches wherein the recommended entity is further based on at least one of (i) cost, (ii) entity reputation, (iii) a security assessment, (iv) a technical architecture assessment, (v) a financial assessment, and (vi) customer feedback interviews (In paragraph 0061, Bodman teaches criteria included in the contextual matrix including “cost” : “As shown in FIG. 8, matrix 800 may include multiple cells representing criteria including “SKUs Owned” cell 805, “Implemented” cell 810, “Have Dependencies” cell 815, “Dependencies Implemented” cell 820, “Value type cost” cell 825, “Use in HR capability” cell 830, “Implementation timeframe” cell 835, “Implementation Cost” cell 840, “Other customers valued” cell 845, “Value type agility” cell 850, “Value type risk” cell 855, “Use for event management” cell 860, and the like.” In addition, Bodman teaches analyzing feedback data equivalent to “customer feedback” in paragraph 0056: “feedback data indicating an effectiveness score of the application component in achieving its stated value proposition. The feedback data may be gathered by analytics module 390 from multiple client instances 315 querying respective users (via, e.g., survey and assessments application, customer reviews, and the like) on an efficacy of respective application components 1, 2, . . . , M 320 based on attributes like value realization, time and cost to implement the application component, and the like”).
	Claim 15 is similarly rejected. See claim 5 for further analysis.

Regarding claim 20, as stated above Bodman in view of Brannon in further view of Dey teaches the system of claim 2. Bodman further teaches wherein the SaaS implementation is one of Web-based software, on-demand software, hosted software, Infrastructure as a Service ("IaaS"), Platform as a Service ("PaaS"), Desktop as a Service ("DaaS"), Database as a Service ("DBaaS"), Managed Software as a Service ("MSaaS"), Mobile Backend as a Service ("MBaaS"), Information Technology Management as a service ("ITMaaS") (in paragraph 0040, Bodman further describes the “services/processes/functions 345,” which are described above to map to the “computer system configurations” detailed by the applicant. Bodman states that these “services/processes/functions . . . may represent various services, processes, or functions (i.e., capabilities) of the enterprise that may be provided, managed, accessed, monitored, and the like by users or vendors of the enterprise through client instance 315.” This description is consistent with the applicant’s definition of a “SaaS application” in paragraph 0028, which is “a licensing and/or delivery approach in which software is centrally hosted.” In Bodman’s case, the software is managed and monitored on the “client instance” by “vendors.” Furthermore, in paragraph 0038, Bodman details how “client instance 315 may host multiple deployed applications and application components associated with an enterprise that are collectively represented by application components 1, 2, . . . , M 320.” These hosted applications are considered equivalent to hosted software as detailed by the applicant.


Claims 3, 4, 9, 12, 13, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Bodman in view of Brannon in further view of Dey and in further view of Miller (U.S. Patent Publication Number 20060235732), hereinafter Miller.

Regarding claim 3, as stated above, Bodman in view of Brannon in further view of Dey teaches the system of claim 2. However, Bodman in view of Brannon in further view of Dey does not teach wherein the SaaS implementations are constructed on-site at the enterprise over multiple days.
However, in the same field of endeavor, Miller teaches: wherein the SaaS implementations are constructed on-site at the enterprise over multiple days (Miller: Miller, in paragraph 0075, details assessing possible vendors during an on-site period lasting multiple days (from five to ten days): “Returning to FIG. 2G, the next task in the mini-assessment and appraisal is to assess the development of an onsite schedule, step 262. The core of the assessment during step 260 is made up of the onsite period, which usually lasts from five to ten days. The onsite period consists of three basic activities: (1) gathering information through interview sessions with project leaders, team leaders, and functional area 
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Bodman (directed to a recommendation engine to evaluate various third party applications for use by an enterprise by judging various use cases utilizing a scoring matrix), Brannon (directed to retrieving vendor information based on a selection of a vendor), Dey (directed to continuously training a machine learning selection algorithm), and Miller (directed to an extended multiple day on-site evaluation period) and arrived at an evaluation system in which an enterprise runs a recommendation based on evaluated scores during a multiple day onsite period. One of ordinary skill in the art of product evaluation would be motivated to make such a combination “in order to paint an accurate picture of the organization's processes” (Miller, paragraph 0074).
Claim 12 is similarly rejected. See claim 3 for further analysis.

	Regarding claim 4, as stated above, Bodman in view of Brannon in further view of Dey and in further view of Miller teach: the system of claim 3. Miller further teaches: wherein the SaaS implementations are constructed in an enterprise sandbox environment (Miller: in paragraph 0186, Miller details an enterprise evaluating a product demonstration by each vendor: “Returning to FIG. 5M, another task in the organization of product acquisition in step 566 is to conduct vendor demonstrations, step 566(d). In step 566(d), each finalist should provide a product demonstration. During the demonstration, the organization should evaluate how well each provider/vendor meets the various business scenarios.” Following this demonstration, Miller describes installing this system in an environment to be tested by the enterprise in paragraph 0190: “the first task in controlling product acquisition in step 567 is to install or otherwise use the product in the environment to be used for 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Bodman (directed to a recommendation engine to evaluate various third party applications for use by an enterprise by judging various use cases utilizing a scoring matrix), Brannon (directed to retrieving vendor information based on a selection of a vendor), Dey (directed to continuously training a machine learning selection algorithm), and Miller (directed to an extended multiple day on-site evaluation period) and arrived at an evaluation system in which an enterprise runs a recommendation based on evaluated scores during a multiple day onsite period. One of ordinary skill in the art of product evaluation would be motivated to make such a combination “in order to paint an accurate picture of the organization's processes” (Miller, paragraph 0074).
Claim 13 is similarly rejected. See claim 4 for further analysis.

Regarding claim 9, as stated above, , as stated above, Bodman in view of Brannon in further view of Dey teaches the system of claim 1. However, Bodman in view of Brannon in further view of Dey does not teach: wherein the recommended entity is further based on at least one of: (i) a technical questionnaire, (ii) at least one specification provided by an entity, (iii) a response to a request for proposal, and (iv) an industry resource.
However, in the same field of endeavor, Miller teaches: wherein the recommended entity is further based on at least one of: (i) a technical questionnaire, (ii) at least one specification provided by an entity, (iii) a response to a request for proposal, and (iv) an industry resource (Miller: in paragraph 0166, Miller discloses issuing a request for proposal to several vendors and contractors, as well as “evaluating bids to select a suitable contractor”). In addition, Miller bases then discloses evaluation on “industry reputation of the subcontractor,” equivalent to an industry resource, in paragraph 0164. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Bodman (directed to a recommendation engine to evaluate various third party applications for use by an enterprise by judging various use cases utilizing a scoring matrix), Brannon (directed to retrieving vendor information based on a selection of a vendor), Dey (directed to continuously training a machine learning selection algorithm), and Miller (directed to an extended multiple day on-site evaluation period) and arrived at an evaluation system in which an enterprise runs a recommendation based on evaluated scores during a multiple day onsite period. One of ordinary skill in the art of product evaluation would be motivated to make such a combination “in order to paint an accurate picture of the organization's processes” (Miller, paragraph 0074).
Claim 19 is similarly rejected. See claim 9 for further analysis.


Claims 6-8 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Bodman in view of Brannon in further view of Dey and in further view of Kansal (U.S. Patent Publication Number 20020055900), hereinafter Kansal.

Regarding claim 6, as stated above, Bodman in view of Brannon in further view of Dey teaches the system of claim 1. However, Bodman in view of Brannon in further view of Dey does not teach wherein the uniform scoring matrix in the quality function deployment data store includes information associated with at least one of (i) billing capability, (ii) cloud and platform network capability, (iii) digital capability, (iv) integration capability, (v) operations capability, (vi) privacy and security 22Docket No.: H00545 (H03.216) capability, (vii) product, data, and reporting capability, (viii) product, publishing, and electronic data management capability, (ix) product, rating, and modeling capability, (x) strategic alignment capability, and (xi) system operations and information technology service management capability.
However, in the same field of endeavor, Kansal teaches: wherein the uniform scoring matrix in the quality function deployment data store includes information associated with at least one of (i) billing capability, (ii) cloud and platform network capability, (iii) digital capability, (iv) integration capability, (v) operations capability, (vi) privacy and security 22Docket No.: H00545 (H03.216) capability, (vii) product, data, and reporting capability, (viii) product, publishing, and electronic data management capability, (ix) product, rating, and modeling capability, (x) strategic alignment capability, and (xi) system operations and information technology service management capability (Kansal: in paragraph 0020, Kansal details a matrix used to store vendor ratings and, in paragraph 0038, details utilizing these “intrinsic ratings” to “narrow the number of vendors to which a particular bid would be submitted.” Kansal details each category that is involved in these ratings in paragraph 0039: “The manner in which the intrinsic score is determined is illustrated in FIG. 2. Each of the vendors is provided with a series of questions included in several categories at step 28. For the purpose of the algorithm described in the present invention, these categories include general and corporate information; market segmentation; client base; software development proficiency; operational procedures and work force augmentation . . .” The categories of “software development proficiency” and “operational procedures” map to the “operations capability,” “digital capability”, and “integration capability” detailed by the applicant.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Bodman (directed to a recommendation engine to 
Claim 16 is similarly rejected. See claim 6 for further analysis.

Regarding claim 7, as stated above, Bodman in view of Brannon in further view of Dey and in further view of Kansal teach the system of claim 6. Kansal further teaches wherein the enterprise is associated with an insurance provider (Kansal: in claim 42, Kansal specifies the enterprise evaluating vendors to be an insurance company: “an insurance company; a guarantor providing a shadow bid to said administrator used to determine the net exposure to said insurance company; wherein a premium is determined for each of the vendors based upon said intrinsic rating and said two-way rating to be paid by the customer to said insurance company protecting the customer from default of the performance of the contract by a selected vendor”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Bodman (directed to a recommendation engine to evaluate various third party applications for use by an enterprise by judging various use cases utilizing a scoring matrix), Brannon (directed to retrieving vendor information based on a selection of a vendor), 
Claim 17 is similarly rejected. See claim 7 for further analysis.

Regarding claim 8, as stated above Bodman in view of Brannon in further view of Dey and in further view of Kansal teach the system of claim 7. Kansal further teaches: wherein the uniform scoring matrix in the quality function deployment data store includes information associated with digital capability, including at least one of: (i) user interface configurability, (ii) AB multi-variant testing, (iii) on-line and off-line partial quote, (iv) click-to-call or click-to-chat, and (v) session playback (Kansal, on page 4 “Table 1,” list categories stored in a scoring matrix for rating vendors, including “Design” as well as “System Rating.” AB multi-variant testing is understood to signify testing for design improvements to a web based interface, wherein two different variants of a web application system are deployed to compare different user experiences and come up with a design rating for both. The “Design” and “System Testing” rating categories are considered to be equivalent to a rating of the user experience of utilizing a system and the design rating of that system. Effectively, a multi-variant test is a system test in which a design decision is made.

Claim 18 is similarly rejected. See claim 7 for further analysis.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS PATRICK FRESNEDA whose telephone number is (571)272-8452. The examiner can normally be reached Monday - Friday 7:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, USMAAN SAEED can be reached on (571)272-4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NICHOLAS PATRICK FRESNEDA/Examiner, Art Unit 2169                                                                                                                                                                                                        
/USMAAN SAEED/Supervisory Patent Examiner, Art Unit 2169